                               UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF NORTH CAROLINA
                                   STATESVILLE DIVISION
                                      5:19-cv-00074-FDW

DEMIRUS JEROME CRAWFORD,                  )
                                          )
            Plaintiff,                    )
                                          )
vs.                                       )                                      ORDER
                                          )
N.C. DEP’T PUBLIC SAFETY, et al.,         )
                                          )
            Defendants.                   )
__________________________________________)

           THIS MATTER is before the Court on Plaintiff’s Motion for Appointment of Counsel

[Doc. 8] and Plaintiff’s “Motion for Documents” [Doc. 9].

            In support of the motion to appoint counsel, Plaintiff states, among other things, that he

is a mental health patient who takes medication for a mental health condition. Plaintiff also avers

that he “is not very literate and has some difficulties presenting his case,” he lacks “ready access

to a law library,” and does not fully understand discovery procedures. 1 [Doc. 8 at 1]. A plaintiff

must present “exceptional circumstances” in order to require the Court to seek the assistance of a

private attorney for a plaintiff who is unable to afford counsel. Miller v. Simmons, 814 F.2d 962,

966 (4th Cir. 1987). The Plaintiff here has not presented exceptional circumstances that justify

appointment of counsel. Therefore, Plaintiff’s motion to appoint counsel will be denied.

           Plaintiff also moves the Court “for documents.” [Doc. 9]. Plaintiff’s motion is, in

substance, a discovery request. The Plaintiff’s motion will be denied without prejudice. Plaintiff’s

Complaint has not survived initial review and the Court has not entered a Pretrial Order and Case

Management Plan (“PTOCMP”) in this case. As such, any requests for discovery are premature.



1
    The Court notes that Plaintiff’s filings to date in the docket in this matter do not reflect illiteracy.
If Plaintiff’s Complaint survives initial review and once the Court has entered the PTOCMP in this

case, the Plaintiff may serve discovery requests on Defendant(s).

       The Plaintiff is advised that discovery requests should not be filed with the Court.

Discovery materials should only be exchanged between the parties and only after the Court has

entered the PTOCMP.

       IT IS, THEREFORE, ORDERED that:

       (1) Plaintiff’s Motion for Appointment of Counsel [Doc. 8] is DENIED.

       (2) Plaintiff’s Motion for Documents [Doc. 9] is DENIED.



                                                    Signed: November 26, 2019




                                                2
